Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered October 21, 1994, which granted the petition for a permanent stay of arbitration, unanimously reversed, on the law, the petition denied and the proceeding dismissed, with costs.
Where petitioners acknowledge, and there is no dispute, that respondents as well as the individual petitioner, their stockbroker, are residents of Nebraska and that all of the underlying transactions took place in Nebraska, the affirmation in opposition of respondents’ attorney was sufficient to assert the lack of in personam jurisdiction over them, particularly where petitioners’ motion is likewise solely supported by their attorney’s affirmation. Concur — Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.